DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In light of the Applicant's amendment the objection to the previous Office correspondence Claims is withdrawn. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Rejections - 35 USC § 103

    PNG
    media_image1.png
    694
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    753
    media_image2.png
    Greyscale


Claims 1-4, 8-9, 12, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoftman (U.S. 7,441,655 B1) in view of Dods (U.S. 5,611,432 A).
With regard to claim 1, Hoftman discloses packaging (Hoftman, 100, Fig. 1) capable of being used for an injection device, the packaging comprising: a channel extending longitudinally to accommodate the injection device (Hoftman, starting at 113 and running to 109, Fig. 3), the channel including a longitudinal wall (Hoftman, 108, Fig. 4) adjoining a base wall (Hoftman Annotated Fig. 4); a handling recess (Hoftman, 107, Fig.1) formed through the longitudinal wall. 
Hoftman does not disclose a positioning rib extending longitudinally and protruding from the base wall into the channel the positioning rib is capable of being inserted into a positioning recess of the injection device, the positioning rib arranged offset laterally from the handling recess and extending in a longitudinal field defined by the handling recess, wherein the lateral position of the positioning rib is central in the channel.  

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the positioning rib as taught by Dods to modify the invention of Hoftman in order to prevent relative horizontal movement between the packaged object and the display stand (C2:L63-66).
With regard to claim 2, Hoftman-Dods as applied in claim 1 above discloses the claimed invention wherein the handling recess includes a first lateral wall and a second lateral wall interposed by an adjoining wall (Hoftman Annotated Fig. 3).
Further, Dods teaches the positioning rib includes a first rib end and second rib end (considering the change in shape of lug 32 from circumferential to rectangular running parallel to the handling recess of Hoftman), the first rib end arranged either aligned longitudinally to the first lateral wall or arranged outside of the longitudinal field 
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching length of the handling rib as taught by Dods to modify the invention of Hoftman-Dods so that the position of the rib within a slot will serve to maintain the positioning of an arm within a handle. 
With regard to claim 3, Hoftman-Dods as applied in claim 1 above discloses the claimed invention. 
Further, Dods teaches wherein the positioning rib is formed as a single protrusion (C2:L58).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the single protrusion positioning rib as taught by Dods to modify the invention of Hoftman-Dods to in order to production costs by allowing the base and protrusion to be molded from a common piece of plastic material. 
With regard to claim 4, Hoftman-Dods as applied in claim 2 above discloses the claimed invention wherein the first lateral wall (Hoftman Annotated Fig. 3) and the second lateral wall (Hoftman Annotated Fig. 3) of the handling recess extend along inclined planes (Hoftman Annotated Fig. 4) which are truncated by the adjoining wall (Hoftman Annotated Fig. 4).

With regard to claim 9, Hoftman-Dods as applied in claim 1 above discloses the claimed invention wherein a further longitudinal wall (Hoftman Annotated Fig. 3) extends contiguous the longitudinal wall (Hoftman Annotated Fig. 3) of the channel (Hoftman Annotated Fig. 3), the handling recess (Hoftman Annotated Fig. 3) being formed through the further longitudinal wall.
With regard to claim 12, Hoftman discloses a kit comprising a packaging (Hoftman, 100, Fig. 1) capable of being used for an injection device or an injection device training device and capable of being accommodated in a channel of the packaging, wherein the packaging comprises: the channel extending longitudinally (Hoftman, starting at 113 and running to 109, Fig. 3) and capable of accommodating the injection device, the channel including a longitudinal wall (Hoftman, 108, Fig. 4) adjoining a base wall (Hoftman Annotated Fig. 4); a handling recess (Hoftman, 107, Fig.1) formed through the longitudinal wall. 
Hoftman does not disclose a positioning rib extending longitudinally and protruding from the base wall into the channel the positioning rib is capable of being inserted into a positioning recess of the injection device, the positioning rib arranged offset laterally from the handling recess and extending in a longitudinal field defined by the handling recess, and wherein said device comprises a positioning recess to accommodate the positioning rib.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the positioning rib as taught by Dods to modify the invention of Hoftman in order to prevent relative horizontal movement between the packaged object and the display stand (C2:L63-66).
With regard to claim 14, Hoftman-Dods as applied in claim 12 above discloses the claimed invention.
Further, Dods teaches wherein the positioning recess of the device and the positioning rib of the packaging are arranged to locate the device in the channel with (the rib of Dods in the center of the packaging which would place it in the channel of Hoftman): a distal end of the device arranged apart from a distal end wall of the channel; and/or a proximal end of the device arranged apart from a proximal end wall of 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the rib arrangement as taught by Dods to modify the invention of Hoftman-Dods so that the position of the rib within a slot will serve to maintain the positioning of an arm within a handle.
With regard to claim 15, Hoftman-Dods as applied in claim 14 above discloses the claimed invention.
Further Dods teaches wherein the positioning recess and the positioning rib are arranged to be capable of preventing accommodation of an injection device in the channel (of Hoftman) with: a distal end of the device arranged proximal the proximal end wall of the channel; and/or a proximal end of the device arranged proximal the distal end wall of the channel. 
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the positioning of the device in the packaging as taught by Dods to modify the invention of Hoftman-Dods in order to ensure the device is not placed in the package backward.
With regard to claim 16, Hoftman-Dods as applied in claim 12 above discloses the claimed invention.
Further, Dods teaches wherein the positioning recess of the device is arranged to be contiguous and/or in abutment with an accommodated positioning rib of the packaging (C2:L63-64).

With regard to claim 19, Hoftman-Dods as applied in claim 12 above discloses the claimed invention wherein the positioning rib and positioning recess are capable of being connected by a force-fit, wherein the force-fit connection includes an extraction force less than a weight of the packaging (This would be necessary or every time a user tried to extract a device it would be difficult because the user would have to hold the package with one hand while extracting with the other).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Dods as applied in claim 12 above and in further view of Perthu (U.S. 2017/0072142 A1).
With regard to claim 17, Hoftman-Dods as applied in claim 12 above discloses the claimed invention.
Hoftman-Dods does not disclose wherein the device comprises a further positioning recess arranged longitudinally aligned and opposed positioning recess.
Perthu teaches wherein a device comprises a further positioning recess arranged longitudinally aligned and opposed positioning recess (Perthu, 225-226 are two positioning recesses opposed longitudinally from one another, Fig 2c).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the opposing positioning recesses as taught by Perthu .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Dods as applied in claim 12 above in further view of Perthu and Julian et al. (2010/0160894 A1).
With regard to claim 18, Hoftman-Dods as applied in claim 12 above discloses the claimed invention.
Hoftman-Dods does not disclose wherein injection device comprises a label, the positioning rib, positioning recess and label arranged with the label visible from a planform of the packaging, with the positioning rib accommodated in the positioning recess.
Julian in combination with Perthu teaches wherein an injection device (Perthu, comprises a label (Julian, ¶ 76), the positioning rib (Perthu, 222, Fig. 2c), positioning recess (Perthu, 225, Fig. 2c) and label being arranged with the label visible from a platform of the packaging, with the positioning rib (of Perthu) accommodated in the positioning recess (of Perthu).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the combination of the label visible from a platform of the packaging as taught by Julian and Perthu to modify the invention of Hoftman-Dods so that a user can see what the injection device contains without removing it from the kit potentially contaminating the injection device.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Dods as applied in claim 12 above in further view of Julian.
With regard to claim 20, Hoftman-Dods as applied in claim 12 above discloses the claimed invention.
Hoftman-Dods does not disclose wherein the injection device contains a substance selected from: glatiramer acetate; adalimumab; an anti-CGRP antibody; reslizumab; follicle- stimulating hormone; a substance for use in the treatment or prevention of a disorder that affects dexterity of a user.
Julian teaches an injection device that contains adalimumab (Julian; ¶ 76).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the label as taught by Julian to modify the invention of Hoftman-Dods in order to use an inhibitor with an automatic injection device of the invention for the treatment of disorders, such as rheumatoid arthritis, the most common adverse events (AEs) were bronchitis, hypersensitivity, arthritic pain, cough and rhinitis.  (Julian; ¶ 76).

Allowable Subject Matter
Claims 5, 7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





	/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735          

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735